DETAILED ACTION

Response to Amendment
The amendment filed June 24, 2022 has been entered. Claim 1 has been amended to overcome the objection set forth in the Non-Final Office Action mailed April 1, 2022. Claims 1, 8-21, and 24-29 are currently pending in the application.
Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  claims 8 and 9 depend from cancelled claim 6.  Appropriate correction is required.
 Response to Arguments
Applicant's arguments filed June 24, 2022 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that the cited combination would not render the instant invention obvious, the Examiner respectfully disagrees. As set forth below the cited prior art is directed to the same stated problem in the art which is to control a depth of penetration based upon varying the relative dimensions of a collar and post on the skin contact portion of an injection device. The fact that the device of Wei utilizes a larger diameter than the instant invention does not change the fact that the prior art teaches varying the dimensions of a collar and post to achieve a desired depth of penetration of a needle based upon skin deformation as claimed. The instant disclosure fails to provide adequate criticality for the specific claimed dimensions and their effective results when combined apart from addressing the problem which is also addressed by the prior art. The rejection is considered proper and is maintained below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 8, 9, and 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 9,445,838) in view of Roe (US 2004/0097883), and further in view of Pettis et al. (US 2003/0050602).
6.	Regarding claims 1 and 24-29, Wei et al. (henceforth Wei) discloses an integral syringe (1, 10; Col. 2, lines 35-39 disclose the hub as being integrally formed with the injector body) having a hub (10) comprising, a syringe barrel having an open proximal end comprising a plunger (though not depicted it is considered as part of the pen injector device as it discloses a generalized pen-type injector having a barrel with a medicament and an intention to deliver said medicament through the distal end and into a patient using known means; see motivation to utilize such an expulsion means below with respect to Roe) and a medication compartment (for holding a drug "M" to be injected; Figure 2), and distal outlet end (through post 32 and cannula 14); a post (32) extending axially from said distal end of said syringe barrel (Figure 2), said post having an axial passage in communication with a cavity of said syringe barrel (via needle 14) and a substantially annular distal end face (34); a cannula received in said axial passage of said post (Figure 2) having an exposed length of about 4.0 to 6.0 mm (Col. 2, lines 59-64 disclose dimension L1 as 5.0 mm) and extending from said distal end of said syringe barrel, said cannula having a beveled distal end (28) for injection into a subject's skin; an outer annular collar (axial extension comprising contact surface 36) surrounding said post and extending axially from said distal end of said syringe barrel and defining an annular recess (Figure 2, there is a space between the inner surface of the outer axial extension and the outer surface of the post) between said post and said collar, said collar having a distal end face (36) positioned relative to said distal end face of said post a distance to contact the skin upon insertion of said cannula into the skin of the patient, whereby said distal end face of said collar and said distal end face of said post are dimensioned to contact the skin and distribute an insertion force across the skin to provide a controlled deformation of the skin for inserting the cannula to a selected depth (Col. 3, lines 29-60, Col. 4, lines 24-33), and Col. 5, lines 13-22), said syringe barrel, post and outer annular collar defining an integral one-piece syringe (Col. 2, lines 35-39); wherein said distal end face of said post has a radial width to contact the surface of the skin during insertion of the cannula into the skin of the patient (e.g., Figure 2), and said distal end face of said collar has an axial face oriented with respect to said post whereby said distal face of said post and said distal end face of said collar form a skin contact surface with a configuration to distribute an insertion force and to control deformation of the skin upon insertion of the cannula into the patient (Figure 2). Wei further discloses (Col. 3, line 29-Col. 4, line 33) the dimensions of the post and collar (as per claims 24 and 25, dimension D2 is 0.340” and D1 is 0.121” resulting in a ratio of 2.8:1), but does not explicitly disclose the post as being in the claimed range (Wei discloses the dimension D1 of the post as approximately 3 mm) wherein said distal end face of said post (32) is spaced axially outward from said distal end face of said collar (axial extension comprising contact surface 36) a distance of about 0.3-0.7 mm whereby said distal end face of said post (32) and distal end face of said collar (axial extension comprising contact surface 36) define a skin contact surface, and where said skin contact surface has a diameter of about 3.0-4.0 mm, or further wherein the post and collar are spaced so as to form a radius of curvature of the skin of about 6.0 to about 10.0 mm; wherein said distal end face of said post comprises a radial width (Dl) to contact the surface of the skin during insertion of the cannula into the skin of the patient, and said distal end face (36) of said collar has an axial face (distal surface of 36) oriented with respect to said post (it is co-axial) to whereby said distal face of said post and said distal and face of said collar forms a skin contact surface with a configuration to distribute an insertion force and to control deformation of the skin upon insertion of the cannula into the patient (Col. 3, lines 29-60, Col. 4, lines 24-33), and Col. 5, lines 13-22). 
7.	Pettis et al. (henceforth Pettis) teaches an injection device with a skin engaging surface geometry wherein the relative dimensions of the collar (ring 12) and post (hub 16) are varied relative to one another to achieve the desired skin tensioning during an injection (¶ [0037]).
8.	It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the collar and post diameters along with the length of the post relative to the length of the collar in the claimed range of sizes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In this manner one of ordinary skill in the art would have considered forming the features in the claimed ranges and dimensions depending on the end use of the device and with a reasonable expectation of success so as to arrive at a device with the claimed measurements. It is further noted that Pettis contemplates varying the dimensions of the distal skin contacting features while utilizing a microneedle injector comprising a needle of 0.53 mm (see ¶ [0038] or Pettis). Because Pettis discloses varying the relative heights of the post and collar to achieve the desired skin tensioning it would have been obvious to one of ordinary skill in the art to generate a device which provides for the claimed radius of curvature which is function of the relative heights of the post and collar as well as their diameters as claimed (as per claims 26-29). In addition, as set forth above, Wei teaches a post diameter of approximately 3 mm which is slightly outside the claimed range of 1-2 mm. However, it would have been obvious to one of ordinary skill in the art to utilize a post diameter of 1-2 mm as claimed as the disclosure sets forth no criticality for the claimed dimension and as such one of ordinary skill would find it obvious to vary the diameter of the post around the disclosed 3 mm diameter depending on the needle being held and the procedure being performed. Wei does not explicitly disclose a plunger as the medicament expelling means but rather generalizes the medicament delivery as known in the prior art. Roe teaches (Figures 1 and 12) a pen-type injector (10) which is configured to deliver a medicament via movement of a plunger (210) within a reservoir (22) of the injector (Paragraph [0029]). It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the plunger of Roe as the medicament expelling device as it is a known means of delivering a medicament to a patient in a pen-type injector as taught by Roe. 
9.	Regarding claim 8, Wei further discloses wherein said distal end face (34) of said post (32) is substantially flat and oriented in a plane substantially perpendicular to the longitudinal axis of said syringe barrel (Figure 2).
10.	Regarding claim 9, Wei further discloses wherein said distal end face of said collar is substantially flat and has an outer edge with a convex rounded profile (it can be seen in Figure 2 that the outer edge of the collar is rounded as is well-known in the art when finishing skin contacting surfaces), said flat surface extending between said outer edge and an inner edge wherein said flat surface is substantially parallel to said flat surface of said post (the distal surfaces of 36 and 34 can be seen to lie in parallel planes substantially perpendicular to the longitudinal axis of the device).
11.	Regarding claim 15, Wei further discloses wherein the distal end face (36) of said collar has an outer peripheral surface at a peripheral edge and a substantially flat annular area extending between said peripheral edge and an inner edge of said collar (to form the skin contact surface), and where said distal end face (34) of said post and said distal end face of said collar are oriented in substantially the same plane, whereby said distal end face of said post is flush with said distal end face of said collar (Col. 4, line 65-Col. 5, line 3 disclose the delta offset as zero whereby the two skin contact surfaces are coplanar).
12.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Roe, and further in view of Horvath (US 2009/0069755).
13.	Regarding claim 10, Wei/Pettis/Roe teach the claimed invention substantially as set forth above for claim 1, but do not explicitly disclose an adhesive received in a conical recess and wherein the adhesive is substantially flush with the distal end face of the post.
14.	Horvath teaches a pen needle device comprising a hub (e.g., 151 Figure 6D) having a terminal surface (158) and wherein a needle is secured to the hub in a conical recess (159 is tapered and comprises at least a portion of a conical recess, also see embodiment of Figure 4 wherein the recess at the distal end of the needle passing through the hub comprises a tapered or conical recess) via an adhesive which forms an outer surface substantially flush with the distal face of the hub (Paragraph [0039]).
15.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the attachment means of the needle and hub of Wei/Pettis/Roe by utilizing an adhesive in a conical recess in the hub so as to attach the needle with a sufficient volume of adhesive while retaining the flat distal edge of the post to ensure proper engagement of the post with a patient's skin. In addition, such an attachment means allows for the use of UV radiation to cure the adhesive without requiring the radiation to pass through the hub walls and therefore decreasing the curing time of the adhesive while increasing the bond strength as taught by Horvath.
16.	Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Roe in view of Pettis, and further in view of Hansson (US 2012/0296370).
17.	Regarding claims 11 and 12, Wei/Roe/Pettis disclose the claimed invention substantially as set forth above for claim 1, and further disclose the syringe barrel including a flange (29) extending radially outwardly from a proximal end of the syringe barrel for gripping by a user, said flange having a proximal surface and distal surface. Wei/Roe/Pettis fail to explicitly disclose tactile members on either surface.
18.	Hansson teaches an injector device comprising a syringe flange (grips 16) which comprises a proximal surface with at least one projecting dimple (17) and a distal surface (patient facing surface of flange) comprising a tactile member embodied as a recess (17; it is noted that Hansson uses element 17 to denote depressions, elevations, or other anti-slip means in general; see Paragraph [0036]; it can be seen in Figure 3 that elements 17 are recesses, however, Hansson clearly discloses protrusions as well as any combination of the two around the flange to create and anti-slip configuration).
19.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the finger grip flange of Wei/Roe/Pettis with the anti-slip means of Hansson so as to allow a user to grip the syringe flange without slipping as taught by Hansson. As stated above, any combination of protrusions or recesses on either surface of the flange that provides for an anti-slip surface is contemplated and therefore it would have been obvious to utilize a protrusion on the proximal side and a recess on the distal side or any combination thereof.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-21 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783